Citation Nr: 1102680	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service connected 
bilateral foot disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service connected 
bilateral foot disability.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to a service connected bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from June 1951 to June 1954.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

These matters were previously before the Board of Veterans' 
Appeals (Board) in December 2009, when the issues were remanded 
for further development.

The appeals arise from a June 2006 rating decision, which denied 
service connection for knee, hip, and low back disabilities.  As 
was discussed in the December 2009 Board decision, the June 2006 
denial had not become final when the Veteran sought 
reconsideration of the matters in November 2006, and he has 
continually prosecuted them since.  The issues were therefore 
recharacterized to reflect that they were ripe for decisions on 
the merits, and did not require reopening through submission of 
new and material evidence.


FINDINGS OF FACT

1.  No currently diagnosed bilateral knee disability was first 
manifested on active duty service or during the first post-
service year; the preponderance of the evidence is against a 
finding that such is related to military service or to any 
service connected disability.

2.  No currently diagnosed bilateral hip disability was first 
manifested on active duty service or during the first post-
service year; the preponderance of the evidence is against a 
finding that such is related to military service or to any 
service connected disability.

3.  No currently diagnosed low back disability was first 
manifested on active duty service or during the first post-
service year; the preponderance of the evidence is against a 
finding that such is related to military service or to any 
service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2010).

2.  The criteria for service connection of a bilateral hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2010).

3.  The criteria for service connection of a low back disability 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A December 2009 letter satisfied the notice 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has neither alleged nor demonstrated any prejudice with 
regard to the content or timing of the notices; he has in fact 
waived any objection thereto.  Transcript, p 2; See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

The Veteran's service treatment records, VA medical treatment 
records, and private treatment record have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he is 
in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted and opinions were obtained  following the December 2009 
Board remand; the Veteran has not argued, and the record does not 
reflect, that these examinations and opinions are inadequate for 
rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  The examiners have reviewed the 
claims file, examined the Veteran fully, and offered the 
requested medical opinions, with rationale.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

Service treatment records do not reveal, and the Veteran does not 
allege, any in-service injuries of the back, hips, or knees.  
Records reflect no complaints of or treatment for any pain or 
problems related to such.  The June 1954 separation examination 
notes the back and lower extremities to be normal, as do January 
1957 and June 1959 Naval Reserve reenlistment examinations.  
Service records do show bilateral foot problems.

The Veteran filed his initial claim, alleging foot and left hand 
problems, in September 1957.  He at no time referred to hip, 
knee, or back problems.  An August 1957 VA treatment record 
reflects complaints of solely foot pain.

Private hospital records reveal that in 1968, the veteran had 
sustained a back injury.  No details regarding this injury are 
reported in the records, which note the old injury in connection 
with treatment for June 1981 low back difficulties.  The Veteran 
was admitted for several weeks of treatment; his pain was so 
severe that he could not stand or walk.  X-rays showed disc space 
narrowing.  After two weeks of traction and bed rest, the Veteran 
was discharged.  He did not report any hip or knee problems 
during this period.

In February 1995, the Veteran sought to reopen the claim of 
service connection for his foot disabilities; at a September 1995 
VA examination, no difficulty walking or abnormal gait was noted.

Dr. CAO, a private podiatrist, confirmed that the Veteran had 
long standing foot problems.  He did not describe the symptoms of 
such in his July 2001 statement, and did not discuss any knee, 
hip, or back problems.

The Veteran's wife and friends, in June 2002 statements, describe 
years of bilateral foot pain, but do not note any hip, back, or 
knee complaints or problems.  They also do not describe any 
limping or abnormal weight bearing.

A private neurologist, Dr. DJD, examined the Veteran in June 2002 
in connection with back and foot pain.  Chronic, episodic 
bilateral foot pain since service was noted.  The Veteran also 
reported a 30 year history of intermittent low back pain, with 
some radiation of pain and numbness into the lower extremities.  
The frequency of pain was currently described as "constant."  
MRI showed degenerative changes and desiccation at L4-L5 and L5-
S1, as well as spondylolithesis.  Dr. DJD did not offer an 
opinion or any comment on a possible relationship between foot 
and back problems.  There was no mention of hip and knee 
complaints, except in the context of radiation from the back.

A VA foot examination was conducted in January 2004.  The Veteran 
stated he used a cane occasionally for foot problems.  His gait 
was "limited and antalgic."

VA treatment records from November 2002 to August 2005 from the 
Bronx VA medical center (VAMC) reveal complaints of low back and 
bilateral foot pain.  The Veteran reported a 30 year history of 
low back pain with radiation to the lower extremities.  He also 
complained of bilateral foot pain; no abnormal gait was noted or 
reported.  Neither the Veteran nor the doctor associated the two 
complaints in December 2002.  Radiculopathy began worsening in 
2003, and in August a significant increase in subjective 
complaints was noted.  No corresponding worsening of complaints 
or problems related to the feet was noted.  A doctor referred to 
the Veteran's back problems as "structural issues" in November 
2003.  In March 2004, a VA doctor described the back and foot 
complaints as separate issues.  By April 2005, the Veteran was 
complaining of pain in his sacroiliac joints; doctors described 
this as hip pain at times, and the Veteran was treated with 
injections.  While VAMC Bronx records thoroughly document the 
Veteran's steady complaints of bilateral foot pain and low back 
pain with radiation to the hips, no doctor at any time indicates 
a relationship between the two; they in fact discuss and treat 
them as separate issues.  The Veteran also did not allege during 
this period that the foot problems were causing other 
complications.

In August 2005, the Veteran transferred his VA care to VAMC 
Hudson Valley.  At his initial assessment, the Veteran complained 
of back, right knee, and bilateral foot pain.  In September 2005, 
a podiatrist reported the Veteran's subjective complaints of 
worsening bilateral foot pain, and his allegation of "associated 
knee, hip, and low back pain;" a second podiatrist repeated this 
in January 2006.  An October 2005 physical therapy note indicated 
that the Veteran should use his cane more to eliminate his 
antalgic gait and needed a new pair of shoes because "the shoe 
edge is so worn on the right."  The Veteran stated that a doctor 
had told him his foot, back, hip, and knee pain were connected.  
A podiatrist opined in November 2005 that the Veteran's severe 
pes planus more likely than not contributed to knee, hip, and low 
back osteoarthritis.  The Veteran's gait was noted to be normal 
in December 2005, though it was difficult for him to toe/heel 
walk.  He was using a cane.  VA treatment record continued to 
show complaints of and treatment for back, hip, knee, and foot 
pain; podiatrists repeated the conclusion regarding a 
relationship between the feet and other complaints on numerous 
occasions.

In August 2007, one of the Veteran's treating VA podiatrists, Dr. 
ECR, opined that the gait pattern imposed by severe chronic 
bilateral foot pain resulted in guarding and increased stress on 
proximal joints like the knee, hip, and back.  He stated his 
opinion with "reasonable medical certainty."

In an October 2009 statement, the Veteran's wife described a long 
history of bilateral foot pain which limited the Veteran's 
activity.  She did not describe a limp or other altered gait.

VA foot and joint examinations were conducted in January 2010; 
the examiner was able to review the claims file in connection 
with the examinations.  The Veteran reported bilateral knee pain 
since the 1960's when walking.  Ambulation also caused bilateral 
hip pain.  The Veteran was not using, and did not need, a cane or 
other assistive device.  His gait was normal and no callosities, 
breakdown or abnormal shoe wear indicating abnormal weight 
bearing.  X-rays showed degenerative changes of both knees, but 
the hips were essentially normal.  The Veteran complained of low 
back pain with radiation to the buttocks since the early 1960's.  
He denied any trauma to the spine at any time.  The examiner 
noted the use of a cane; his gait was unstable, but was not 
described as abnormal.  MRI showed mild degenerative changes 
throughout the low back, particularly at L4-L5 and L5-S1.  
Bilateral knee degenerative joint disease and chondrocalcinosis, 
and spondylosis of L4-L5 and L5-S1 with facet arthopathy were 
diagnosed; no hip condition was indicated.  The examiner opined 
that, based on the claims file review, reported history, and 
examination, the low back and knee disabilities were less likely 
than not related to the service connected bilateral foot 
disability.  He did not offer a rationale for the conclusion, and 
did not address hip complaints.

Another VA foot examination was conducted in March 2010; the 
claims file was reviewed in conjunction with the examination.  
The Veteran reported bilateral foot pain since service, and 
stated they were constantly painful.  His gait was slow paced and 
wide, with use of a cane.  However, there was no evidence of 
abnormal weight bearing.  

VA foot, joint and spine examinations were again conducted in 
September 2010; the claims file was reviewed at that time.  The 
Veteran complained of constant bilateral foot pain which 
interfered with his mobility.  There was no evidence of any 
abnormal weight bearing, but the gait was noted to be antalgic.  
The Veteran reported the gradual onset of low back and bilateral 
hip and knee pain since the 1960's, which he associated with an 
altered gait due to his service connected foot disability.  He 
denied any history of injury.  Some loss of range of motion in 
the hips and knees was noted.  The examiner noted use of two 
crutches in association with back complaints, and stated the gait 
was antalgic.  Soft tissue impingement of the bilateral hips, 
mild degenerative joint disease of the knees, and lumbar 
spondylosis were diagnosed.  The examiner opined that the knee, 
hip, and back disabilities were less likely than not the result 
of the service connected flat feet.  He stated that because the 
Veteran's foot deformity was flexible, with near normal joint 
motion, it would not alter the gait pattern to such an extent as 
to cause transfer lesions in the knees, hips, or lumbar spine.

III.  Analysis

As the analysis for the alleged knee, hip, and low back 
disabilities is substantially the same, they are discussed 
together.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Arthritis, or 
degenerative joint disease, is a listed chronic disease for 
purposes of presumptive service connection.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following separation 
from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran does not allege, nor does the evidence establish, 
that the currently diagnosed disabilities of the knees, hips, or 
low back were incurred in service or are directly related to a 
disease or injury during active duty.  Further, the Veteran has 
not alleged, and there is no evidence of, the first manifestation 
of degenerative changes of the relevant joints within the first 
post-service year.  Direct and presumptive service connection 
will not therefore be further discussed.  

It is the Veteran's contention that his service connected 
bilateral foot disability has caused his current low back, hip, 
and knee problems.

Two VA podiatrists have opined that the Veteran's severe pes 
planus contributed to his current low back, hip, and knee 
problems; however, these statements in treatment records include 
no rationale or explanation.  Hence, the stated opinions cannot 
be heavily weighed.

Dr. ECR did, in an August 2007 statement, provide his rationale.  
He indicated that the shift in weight bearing caused by the foot 
problems stressed the other joints and to a reasonable degree of 
medical certainty caused the low back, hip, and knee 
disabilities.  The September 2010 examiner, on the other hand, 
opined that given the flexibility of the bilateral foot 
disability, the gait alteration would not have been sufficient to 
cause the additional problems.

A review of the remaining evidence does demonstrate some 
alteration of the Veteran's gait.  The alteration is not 
apparently consistent, as it is not noted by every examiner or 
treating doctor.  When it is reported, it is described as 
antalgic, or affected by weight bearing.

However, the evidence of record establishes that this altered 
gait with uneven weight bearing is attributable not to the 
service connected flat feet, but to the nonservice connected low 
back disability.  Private medical records document the onset of 
low back problems in 1968, due to a post-service injury and not 
to foot pain.  Subsequent records from 1981 show a recurrence of 
severe back problems which caused difficulty walking.  No 
involvement of foot pain in that difficulty is noted. Extensive 
VA treatment records documenting the ongoing back complaints 
refer to the difficulty with ambulation due to the back pain and 
associated radiating pain and neurological manifestations.  The 
feet are a "separate issue."  Physical therapists and examiners 
repeatedly associate the Veteran's use of a cane (to correct 
abnormal weight bearing) with his back disability.  For example, 
VA examiners considering the feet state that the only assistive 
device in use is orthotic or diabetic shoes.  Only when asked 
about the back is the use of a cane noted by doctors.

Moreover, records clearly demonstrate that hip problems stem from 
the ongoing back problems, due to radicular pain and inflammation 
at the sciatic joints.  This clearly undercuts the Veteran's 
contention that the hip impingement is due to the feet, as an 
intervening cause is shown.

The clinical evidence supports the opinion of the September 2010 
VA examiner that the foot disability, while undoubtedly causing 
severe pain, is physically flexible, and not capable of causing 
the shift in weight bearing required to cause the low back, hip, 
and knee problems seen on examination.  The podiatrists, 
including Dr. ECR, provide no findings or clinical observations 
contradicting this; they merely note the presence of severe pes 
planus without discussing the mechanics of the functional impact 
on the gait.  Because the VA examiner has provided a more 
complete rationale, based on uncontested clinical findings shown 
by objective medical evidence, the negative opinion must be 
afforded more weight than that of Dr. ECR and the other VA 
podiatrist.

The Veteran has offered his own opinion regarding the etiology of 
his low back, hip, and knee disabilities.  He is not competent to 
offer such an opinion in this case, however.  This is not a 
situation where a traumatic event, readily observable to a lay 
person, occurs and that lay person is then relating the 
experienced immediate effects of that event.  Instead, 
specialized medical knowledge and training regarding the 
mechanics of the human body and the long term effects of gait 
alteration are required, as well as the training and knowledge to 
distinguish between the effects of several distinct and separate 
disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

To the extent that the Veteran is competent to offer an opinion 
based on his observations of temporal relationship between 
problems, i.e., which began first, the Board finds that he is not 
credible.  Although the Veteran alleges his knee, hip, and back 
problems all began in the early 1960's, records show only the 
back was treated or complained of at that time, and that is 
attributed to an injury, not an already existing problem.  His 
wife and friends do not describe any ongoing difficulties with 
any joint or body part other than the feet over the years.  He 
did not, in several claims for benefits filed over the years, 
allege or complain of back, hip, or knee problems, nor do ongoing 
private and VA treatment records document complaints of such 
until fairly recently.

The preponderance of the evidence is against the Veteran's claim; 
there is no doubt to be resolved.  Service connection for 
bilateral knee, bilateral hip, and low back disabilities is not 
warranted.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a low back disability is denied.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


